FILED
                              NOT FOR PUBLICATION                           JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



In re: ROBERT M. MEAD,                            No. 10-60034

                 Debtor,                          BAP No. 09-1241


ROBERT M. MEAD,                                   MEMORANDUM *

                 Appellant,

    v.

LAWRENCE J. LOHEIT; CAROLYN
WILLIAMS,

                 Appellees.



                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Markell, Hollowell, and Dunn, Bankruptcy Judges, Presiding

                               Submitted June 18, 2013 **

Before:         TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chapter 13 debtor Robert M. Mead appeals pro se from the Bankruptcy

Appellate Panel’s judgment affirming the bankruptcy court’s order sustaining the

objection of creditor Carolyn Williams and denying confirmation of Mead’s plan.

We have jurisdiction under 28 U.S.C. § 158(d). We review de novo BAP

decisions, and apply the same standard of review that the BAP applied to the

bankruptcy court’s ruling. Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d

1088, 1090 (9th Cir. 2009). We review de novo the bankruptcy court’s

conclusions of law and for clear error its findings of fact, including a finding of

bad faith. Leavitt v. Soto (In re Leavitt), 171 F.3d 1219, 1222-23 (9th Cir. 1999).

We affirm.

      The bankruptcy court did not clearly err in finding that Mead’s bankruptcy

plan lacked good faith in light of the evidence in the record indicating that Mead

misrepresented Williams’s claim, attempted to manipulate the bankruptcy system

to avoid the results of state court litigation, and submitted an inequitable plan

proposal. See id. at 1224 (describing factors relevant for finding of bad faith); see

also Goeb v. Heid (In re Goeb), 675 F.2d 1386, 1390 (9th Cir. 1982) (discussing

good faith determination). Accordingly, the bankruptcy court properly sustained

Williams’s objection and denied confirmation of Mead’s plan. See 11 U.S.C.




                                           2                                        10-60034
§ 1325(a)(3) (bankruptcy plan must have been proposed in good faith to be

confirmed).

      We reject Mead’s contentions concerning the validity of Williams’s secured

claim because Mead did not file an objection to Williams’s claim or an adversary

proceeding to invalidate Williams’s lien. See 11 U.S.C. § 502(a); Fed. R. Bankr. P.

7001(2); see also Brady v. Andrew (In re Commercial W. Fin. Corp.), 761 F.2d

1329, 1336 (9th Cir. 1985) (validity of lien can be contested only in an adversary

proceeding, not in the plan confirmation process).

      AFFIRMED.




                                          3                                   10-60034